Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Response to Amendment
The amendment filed on November 16, 2020 has been entered.  Amendment of claims 1 is acknowledged.  Claims 16-19 have been cancelled.  Claims 20-23 have been newly added.  Claims 1, 7-15 and 20-23 are currently under consideration in this application.
The declaration under 37 CFR 1.132 filed 11/16/2020 is insufficient to overcome the rejection of claims 1, 20 and all dependent claims based upon the proposed rejection under 35 U.S.C. 103 as being unpatentable over Chen in view of Ambion and Maitra as set forth in the Advisory Action (10/8/2020) because substituting the cross-linking agent for glutaraldehyde and optimizing digestion time with Proteinase K are obvious as cited in the current Office action for amended claim 1, newly added claim 20 
 The rejection of claims 1 and 9-15 under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US20160116384A1) is withdrawn in view of Applicant's claim amendment. 
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Chen (US20160116384A1) is withdrawn in view of Applicant's claim amendment. 
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Chen (US20160116384A1) in view of Chen et. al.'s protocol: Brain Slice Protocol (2015) is withdrawn in view of Applicant's claim amendment. 

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Claim 1 contains convoluted language. Examiner suggests amending Claim 1, lines 14-16 to the following to be more concise: treating the anchored sample with a protease for 30 minutes to 5 hours to produce a processed sample.  The suggested amendment will also obviate the 112(b) rejection of claim 1 below. 
Claim 20 contains convoluted language. Examiner suggests amending Claim 20, lines 19-21 to the following to be more concise: treating the anchored sample with a protease for 30 minutes to 5 hours to produce a processed sample. The suggested amendment will also obviate the 112(b) rejection of claim 20 below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-15 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "about 30 minutes to about 5 hours" in lines 14-15.  Claim 20 recites "about 30 minutes to about 5 hours" in lines 19-20.  Claims 21 and 22 recite "about 30 minutes to about 60 minutes" in line 2.  The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the recited ranges are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.  Claims 7-15 and 21 are dependent on claim 1 and are also rejected.  Claims 22-23 are dependent on claim 20 and are also rejected.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 21-22 recite the claim limitation “homogenizing agent”.  The claim limitation fails to further limit the independent claim and improperly broaden the scope of invention.  Claim 21 depends from claim 1 that recites "wherein the homogenizing agent is a protease".  Claim 22 depends from claim 20 that recites "wherein the homogenizing agent is a protease".  Dependent claims 21 and 22 broaden the scope of the “protease” to “homogenizing agent”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9-15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20160116384A1) in view of Ambion (Ambion Life Technologies, Catalog Number AM2546, 2 November 2012) and Maitra (Maitra, J. et al., Cross-linking in Hydrogels - A Review, 2014, American Journal of Polymer Science, 4(2), 25-31). 
Regarding claim 1, Chen teaches a method for preparing an enlargeable (expanded) sample of interest for microscopy (Chen Claim 17). 
Regarding step 1a, Chen teaches a process to produce a cross-linked sample including: an added polymerizable anchor labeling method (synonymous with labeled moiety), staining sample via standard immunohistochemical, immunocytochemcial, or immnofluoresence techniques (i.e. detectably labeled), and perfusing sample with a solution (monomer, crosslinker, initiator, etc) (Chen Figure 1, steps 1-3 and ¶  27, lines 1-14).  Chen teaches a method of preparing and staining that uses a cross-linking agent (Chen ¶ 32, line 7).
Regarding step 1b and 1c, Chen teaches embedding the sample in a swellable material comprises permeating the sample with a composition comprising precursors of a swellable polymer and forming a swellable polymer in situ (Chen claims 6, 35, and 41).  Chen defines the term “swellable material” as generally referring to a material that expands when contacted with a liquid, such as water or other solvent. (Chen ¶ 28, lines 1-2 and Figure 1).  Alternatively or additionally, embedding the sample in a swellable material comprises permeating one or more monomers or other precursors throughout the sample and polymerizing and/or crosslinking the monomers or precursors to form the swellable material or polymer (Chen ¶ 29, lines 5-9).  Where the swellable material is water swellable, an aqueous solution can be used (Chen ¶ 35, lines 4-5).
Regarding step 1d, Chen teaches hydrogel embedding where the stained sample is incubated with a crosslinking agent (N,N′-Methylenebisacrylamide) and vinyl group containing monomer (Acrylate) to produce an anchored sample (Chen ¶ 45). 
Regarding step 1e, Chen teaches a protease enzyme is used  as an agent to homogenize the sample-swellable material complex (Chen ¶ 34, lines 1-6) to support isotropic expansion (i.e. homogenized) with minimal artifacts (Chen ¶ 8, lines 10-12).
Regarding step 1f, Chen teaches dialyzing the sample to expand via water (Chen Figure 1, step 6 and claim 41). 
Chen teaches incubating a fixed sample comprising a detectably labeled moiety with a linking agent in step 1a, but does not teach the linking agent is glutaraldehyde (Chen ¶ 27, lines 1-14, ¶  32 and ¶  45: N, N-methylenebisacrylaminde as linking Maitra Pg. 29 Table 1 lines 17-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for preparing an expanded sample for microscopy as taught by Chen, by substituting the linking agent with glutaraldehyde as taught by Maitra, because Maitra discloses a list of linkers that can be used for the same purpose of cross-linking a hydrogel (Maitra Pg. 29 Table 1).	Chen teaches treating the anchored sample with a protease for about 5 hours (Chen ¶ 47, lines 1-10: proteinase K incubated for greater than 6 hours) in step 1e, but does not teach the lower treatment time range.  Ambion teaches incubation with Proteinase K for 30-60 minutes (Ambion Pg. 1, § Using Proteinase K).  It would have been obvious to optimize digestion time through routine experimentation, because the exact time of incubation depends on the amount of protein in the sample (Ambion Pg. 1, § Using Proteinase K). 
Regarding claim 7, Chen teaches incubating a sample with a linking agent for 10 to 60 minutes at 4 to 37° C (Chen ¶ 45).  
Regarding claim 9, Chen teaches a label or tag that can chemically bind (e.g. covalently, hydrogen bonding, or ionic bonding) to the sample’s specific target of interest (Chen ¶ 24, lines 1-4). 
Regarding claim 10, Chen teaches the tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with an antibody or other target specific binder (Chen ¶ 24, lines 1-7).
claim 11, Chen teaches a fluorescent label, compatible with the proteolytic treatment and expansion, that can be incorporated/anchored directly into the polymer network composition (Chen ¶ 55, lines 1-3) Chen also teaches the use of a label, Alexa 488, which is a fluorescein based dye (Chen ¶ 60, lines 1-5). The labeled sample may furthermore include more than one label, where each label can have a particular or distinguishable fluorescent property. (Chen ¶ 27, lines 14-20).
	Regarding claim 12, Chen teaches a swellable gel formation and a digestion process is approximately 9 hours, but less than 24 hours see paragraphs (Chen ¶ 45 – ¶ 47). As mentioned above in independent claim 1, one of ordinary skill would have been motivated to optimize digestion time with the homogenizing agent as taught by Ambion, thereby reducing the overall method time to less than 8 hours. 
Regarding claim 13, Chen exemplifies “swellable materials” as a polymer or hydrogel (Chen ¶ 28, lines 7-8), specifically vinylalcohols, cross linked acrylamide, (i.e. polyacrylamide), acrylates or the salt of polyacrylic acid(s) (Chen ¶ 28, lines 13-17). 
Regarding claims 14 and 15, Chen teaches labeling or tagging (e.g. antibody and/or fluorescent dye) that further comprises a physical, biological, or chemical anchor or moiety that attaches or crosslinks the sample to the composition, hydrogel or other swellable material. This labeled sample can include more than one label, where each label can have a particular or distinguishable fluorescent property. (Chen ¶ 27). Chen also teaches the expanded gel can be imaged on a standard optical microscope, though high light gathering and detector sensitivity are useful due to the volumetric dilution of bound dye molecules (Chen ¶ 47, lines 13-16).
claim 20, Chen teaches a method for preparing an enlargeable (expanded) sample of interest for microscopy (Chen Claim 17). 
Regarding step 20a, Chen teaches cells fixed in formaldehyde/glutaraldehyde (Chen ¶ 41, lines 1-5) and tissues fixed in paraformaldehyde (Chen ¶ 43, lines 1-4). 
Regarding step 20b and step 20c, Chen teaches a process to produce a cross-linked sample including: an added polymerizable anchor labeling method (synonymous with labeled moiety), staining sample via standard immunohistochemical, immunocytochemcial, or immnofluoresence techniques (i.e. detectably labeled), and perfusing sample with a solution (monomer, crosslinker, initiator, etc) (Chen Figure 1, steps 1-3 and ¶  27, lines 1-14).  Chen teaches a method of preparing and staining that uses a cross-linking agent (Chen ¶ 32, line 7).
Regarding step 20d and 20e, Chen teaches embedding the sample in a swellable material comprises permeating the sample with a composition comprising precursors of a swellable polymer and forming a swellable polymer in situ (Chen claims 6, 35, and 41).  Chen defines the term “swellable material” as generally referring to a material that expands when contacted with a liquid, such as water or other solvent. (Chen ¶ 28, lines 1-2 and Figure 1).  Alternatively or additionally, embedding the sample in a swellable material comprises permeating one or more monomers or other precursors throughout the sample and polymerizing and/or crosslinking the monomers or precursors to form the swellable material or polymer (Chen ¶ 29, lines 5-9).  Where the swellable material is water swellable, an aqueous solution can be used (Chen ¶ 35, lines 4-5).
step 20f, Chen teaches hydrogel embedding where the stained sample is incubated with a crosslinking agent (N,N′-Methylenebisacrylamide) and vinyl group containing monomer (Acrylate) to produce an anchored sample (Chen ¶ 45). 
Regarding step 20g, Chen teaches a protease enzyme is used  as an agent to homogenize the sample-swellable material complex (Chen ¶ 34, lines 1-6) to support isotropic expansion (i.e. homogenized) with minimal artifacts (Chen ¶ 8, lines 10-12).
Regarding step 20h, Chen teaches dialyzing the sample to expand via water (Chen Figure 1, step 6 and claim 41). 
Chen teaches incubating a fixed sample comprising a detectably labeled moiety with a linking agent in step 20c, but does not teach the linking agent is glutaraldehyde (Chen ¶ 27, lines 1-14, ¶  32 and ¶  45: N, N-methylenebisacrylaminde as linking agent). Maitra teaches glutaraldehyde and N,N'-Methylenebisacrylamide as linking agents (Maitra Pg. 29 Table 1 lines 17-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for preparing an expanded sample for microscopy as taught by Chen, by substituting the linking agent with glutaraldehyde as taught by Maitra, because Maitra discloses a list of linkers that can be used for the same purpose of cross-linking a hydrogel (Maitra Pg. 29 Table 1).	Chen teaches treating the anchored sample with a protease for about 5 hours (Chen ¶ 47, lines 1-10: proteinase K incubated for greater than 6 hours) in step 20g, but does not teach the lower treatment time range. Ambion teaches incubation with Proteinase K for 30-60 minutes (Ambion Pg. 1, § Using Proteinase K). It would have been obvious to optimize digestion time through routine experimentation, because the 

Regarding claims 21 and 22, Chen in view of Ambion and Maitra teaches incubation with Proteinase K (homogenizing agent) for 30-60 minutes (Ambion Pg. 1, § Using Proteinase K).
Regarding claim 23, Chen teaches a swellable gel formation and a digestion process is approximately 9 hours, but less than 24 hours see paragraphs (Chen ¶ 45 – ¶ 47). As mentioned above in independent claim 20, one of ordinary skill would have been motivated to optimize digestion time with the homogenizing agent as taught by Ambion, thereby reducing the overall method time to less than 8 hours.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20160116384A1) in view of Ambion (Ambion Life Technologies, Catalog Number AM2546, 2 November 2012) and Maitra (Maitra, J. et al., Cross-linking in Hydrogels - A Review, 2014, American Journal of Polymer Science, 4(2), 25-31) and further in view of Chen 2015 (Chen's protocol: Brain Slice Protocol, V1.4, published September 8, 2015).	Regarding claim 8, Chen teaches digested gels were placed in excess volume of doubly de-ionized or distilled water for several hours to expand and ensure the gel reaches equilibrium (Chen ¶ 47, lines 8-13), but does not specify an exact time range or temperature.
Chen 2015 Pg. 4, Digestion and Expansion, Step 1).  The method details wash(ing) slices (of samples) with excess volumes of ddH2O 3-5 times for 15 minutes each time (total of 45-75 minutes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the time and temperature for the polymerization step in Chen's method with the conditions taught by Chen 2015 via routine experimentation. 
 
Response to Arguments
Applicant’s arguments filed 11/16/2020 with respect to claims 1 and 7-15 have been considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Chen in view of Ambion and Maitra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657